Citation Nr: 1042500	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1967 to September 1973.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Since the Veteran was last examined by VA in January 2006, the 
Veteran has stated that posttraumatic stress disorder has greatly 
interfered with his ability to maintain employment.  As there is 
a need to verify the current severity of the disability, a 
reexamination is needed.   38 C.F.R. § 3.327(a). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since June 2007. 

2.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records since April 2007 from M. Tendall, 
LMFT, of Nevada City, California. 

3.  Afford the Veteran a VA examination to 
determine the current level of 
occupational and social impairment due to 
posttraumatic stress disorder. 


4.  After the development requested is 
completed, adjudicate the claim for 
increase, including an extraschedular 
rating under 38 C.F.R. § 4.16(b).  If the 
any decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.   38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


